DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 recites the limitation "the filler component".  There is insufficient antecedent basis for this limitation in the claim since claim 1 from which claim 13 depends does not recite a filler component.  For the sake of compact prosecution claim 13 is being examined as it depends upon claim 6 which states the oral composition of claim 1, further comprising a filler.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fernandes et al. (International Journal of Polymer Science, Volume 2018, pages 1-10).
	Claims 1 and 14-16 of the instant application claim an oral composition comprising a carrier comprising pectin with a reduced methoxyl content; and an active ingredient that is bound to the carrier and is releasable therefrom such that at least a portion of the active ingredient is controllably released in the oral cavity of the consumer.
Fernandes et al. teaches that buccal formulations like gels, mucoadhesive tablets, patches, and buccal films have been developed using polymers that allow the most direct contact with the mucosa and provide a prolonged release of the drug, reducing the need for administration of repeated doses (page 1).  Fernandes et al. teaches that buccal films can act as controlled release systems and can easily be removed in emergency cases (page 1).  Fernandes et al. teaches films formulated using natural polymers, pectin and gellan gum and triamcinolone acetonide, a synthetic glucocorticoid, was used as a model drug (pages 1-2).  Fernandes et al. teaches buccal 
Thus the cited claims of the instant application are anticipated since Fernandes et al. teaches an oral composition comprising a carrier comprising pectin with a reduced methoxyl content (i.e. low esterified pectin); and an active ingredient that is bound to the carrier and is releasable therefrom such that at least a portion of the active ingredient is controllably released in the oral cavity of the consumer.  Clam 14 of the instant application is anticipated since Fernandes does not teach any tobacco material in the product.  Claim 15 is anticipated since Fernandes discloses the same product as claimed in claim 1 and thus it is inherently capable of being enclosed in a pouch to form a pouched product.  Claim 16 is anticipated since Fernandes et al. teaches that the product comprises one or more gums as claimed which is gellan gum as well as one or more humectants which is glycerol (glycerin) (see table 1 page 2).

Claims 1-3, 9-11 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dam U.S. Patent No. 5,525,351.
 of the instant application claim an oral composition comprising a carrier comprising pectin with a reduced methoxyl content; and an active ingredient that is bound to the carrier and is releasable therefrom such that at least a portion of the active ingredient is controllably released in the oral cavity of the consumer.
Dam teaches a saliva-soluble stimulant unit comprising an active ingredient and optional ingredients comprising flavor and aroma additives incorporated in a gel prepared by gelling a water-binding gelling agent, in which the active ingredient comprises nicotine or other alkaloids with the same direction of activity (abstract and column 3 lines 50-56).  Dam teaches that it is the primary object of the invention therein to provide a tobacco supplement or tobacco substitute product in the form of a nicotine-containing stimulant unit for oral use which provides a controlled release of nicotine and optionally additional ingredients such as flavoring and aromatizing additives (column 3 lines 14-20 and 38-49).  Dam teaches that the stimulant units are formulated to provide a nicotine dose corresponding to the stimulation of nicotine obtained by smoking, e.g. a cigarette (column 5 lines 33-36).  Dam teaches that in a preferred embodiment, continuous release of nicotine, i.e. a prolonged essentially constant release, is provided by a homogeneous distribution of nicotine throughout the stimulant unit (column 5 lines 48-52).  Dam further teaches that the nicotine released from nicotine-containing stimulant units is predominantly absorbed orally in the oral cavity when the unit is placed either under the tongue (sublingually), against the cheek (buccally), or against the palate (palatally) (column 6 lines 6-11).  

Dam specifically teaches preparing pectin jellies wherein the pectins most suitable are slow set buffered and low methoxyl (buffered) (column 17 line 45-column 18 line 60).  Dam further specifically teaches including the potassium salt of citric acid (potassium citrate) in the pectin jellies (column 18 lines 7 and 25).  
Thus the cited claims of the instant application are anticipated since Dam teaches an oral composition comprising a carrier comprising pectin with a reduced methoxyl content; and an active ingredient which is nicotine that is bound to the carrier and is releasable therefrom such that at least a portion of the active ingredient is controllably released in the oral cavity of the consumer.  Even though Dam teaches other choices for a gelling agent, claim 5 of Dam specifically claims the gelling agent is 
 Claims 9-11 are anticipated since Fernandes specifically teaches that particularly preferred natural flavor and aroma agents include essential oils which inherently contain compounds such as aldehydes, ketones, etc. that have carbon-carbon double bonds, and/or carbon-oxygen double bonds.  Clam 14 of the instant application is anticipated since Dem does not teach any tobacco material other than nicotine in the product.  Claim 15 is anticipated since Dam teaches the same product as claimed in claim 1 and thus it is inherently capable of being enclosed in a pouch to form a pouched product.  Claim 16 is anticipated since Dam teaches that the product comprises one or more salts as claimed which potassium citrate.

  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-16 are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen et al. U.S. Publication No. 2012/0039981 A1.
Claims 1-3 and 6-16 of the instant application claim an oral composition comprising a carrier comprising pectin with a reduced methoxyl content; and an active ingredient that is bound to the carrier and is releasable therefrom such that at least a portion of the active ingredient is controllably released in the oral cavity of the consumer.
Pedersen et al. teaches a particulate material for controlled release of active ingredients includes a combination of one or more active ingredients, including nicotine, and an inorganic mineral filler, in which the active ingredient is reversibly absorbed into and/or adsorbed onto the inorganic mineral filler, as well as a chewing gum comprising the particulate material which has a combination of one or more active ingredients, such as nicotine or a flavoring agent, and an inorganic mineral filler for controlled release of active ingredients (abstract, [0011], [0025]).  Pedersen et al. teaches that the chewing gum having controlled release of one or more active ingredients, such as nicotine or a flavoring agent, comprises a chewing gum core and the particulate material [0012].  
Pedersen et al. teaches a chewing gum core with at least one sub-layer, whereby the flavoring agent(s) is/are added to at least the sub-layer [0044]. Pedersen et al. 
Pedersen teaches that in one aspect the invention relates to a nicotine-containing particulate material for release of nicotine, the material comprising a combination of nicotine or a pharmaceutically acceptable salt, complex or solvate thereof and a microcrystalline cellulose, the particulate material [0101].  
Pedersen further teaches that flavoring agents may be incorporated in the core or in the sub-layer between the core and an outer coating wherein a preferred drug is nicotine [0105].  Pedersen teaches that advantages of the invention include long lasting effect of flavoring agent(s), domination of flavoring agents in the coating(s) over flavoring agent(s) in the core, the avoidance of problems of chemical or pharmaceutical incompatibility between a drug in the core and flavoring agent(s) in the coating(s), and increased control of the release of the drug and of non-active excipients [0105].
Pedersen teaches that the chewing gum ingredients include the particulate material containing the active ingredient (nicotine) and a gum base to obtain a chewing gum having controlled release of the active ingredients [0110].  Pedersen et al. teaches 
Thus Pedersen teaches in one aspect the particulate material comprises nicotine and microcrystalline cellulose, wherein the particulate material can be used to prepare a chewing gum which contains a gum base such as pectin and further contains a flavoring agent.
Pedersen teaches generally, the ingredients may be mixed by first melting the gum base and adding it to the running mixer, and colors, active agents and/or emulsifiers may also be added at this time [0139]. A softener such as glycerin may also be added at this time, along with syrup and a portion of the bulking agent/sweetener [0139]. Further portions of the bulking agent/sweetener may then be added to the mixer [0139]. A flavoring agent is typically added with the final portion of the bulking agent/sweetener and a high-intensity sweetener is preferably added after the final portion of bulking agent and flavor has been added [0139]. 
Pedersen further teaches that the chewing gum may contain aroma agents and flavoring agents including natural and synthetic flavorings e.g. in the form of natural vegetable components, essential oils, essences, extracts, powders, including acids and other substances capable of affecting the taste profile [0160].  Essential oils (which include aldehydes, ketones, esters, terpenes, etc.) include oils of spearmint, peppermint, wintergreen, sassafras, chlorophyll, citral, geraniol, cardamom, clove, sage, carvacrol, eucalyptus, cardamom, magnolia bark extract, marjoram, cinnamon, lemon, lime, grapefruit, and orange [0201]. In some embodiments, aldehydes such as cinnamic 
Thus Pedersen et al. teaches that a chewing gum can be prepared comprising combining the particulate material microcrystalline cellulose which would contain nicotine as the active ingredient with a chewing gum base such as pectin and a flavoring agent such as an essential oil including citral which would allow for controlled release of the active agent from the gum base in the oral cavity. 
Pedersen et al. does not specifically teach a carrier comprising pectin with a reduced methoxyl content.
However, Pedersen et al. teaches that pectin is a suitable choice for a gum base.  In addition, Pedersen et al. teaches that pectin is also useful as a mouth moistener [0216].  Mouth moisteners can also include hydrocolloid materials that hydrate and may adhere to oral surface to provide a sensation of mouth moistening, wherein hydrocolloid materials can include naturally occurring materials such as plant exudates, seed gums, and seaweed extracts or they can be chemically modified materials such as cellulose, starch, or natural gum derivatives [0216]. In some embodiments, hydrocolloid materials can include pectin, gum arabic, acacia gum, alginates, agar, carageenans, guar gum, 
Accordingly, prior to the effective filing date of the instant application, it would have been obvious to a person of ordinary skill in the art to include a low methoxyl pectin in the chewing gum of Pedersen et al. since in addition to being a suitable gum base, modified natural gums such as low methoxyl pectin would have been expected to have the additional benefit of acting as a mouth moistener that hydrates and adheres to the oral surface to provide a sensation of mouth moistening.  Thus selecting low methoxyl pectin as a suitable gum base would have been seen as an obvious choice and within the skill of an artisan practicing the invention.
With respect to claim 16, Pedersen further teaches that humectants which can provide a perception of mouth hydration can be included, wherein such humectants can include, but are not limited to glycerol, sorbitol, polyethylene glycol, erythritol, and xylitol [0216].  With respect to claim 14 of the instant application, Pedersen does not teach the addition of a tobacco material other than nicotine.  With respect to claim 15, since Pedersen teaches preparing a chewing gum, enclosing the nicotine combined with the gum base carrier in a pouch is rendered obvious.
Thus the cited claims of the instant application are rendered obvious in view of the cited prior art teachings.

Claims 1, 4-7, 9, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ni et al. U.S. Patent No. 7,494,669.
Claims 1, 4-7, 9, and 13-16 of the instant application claim an oral composition comprising a carrier comprising pectin with a reduced methoxyl content; and an active ingredient that is bound to the carrier and is releasable therefrom such that at least a portion of the active ingredient is controllably released in the oral cavity of the consumer.
Ni et al. teaches methods of making and administering pharmaceutical compositions comprising physiologically active agents and polysaccharides, including pectins that form an in-situ gel when contacted with the tissues or body fluids (column 4 lines 54-60).  The compositions can be administered to the animal and its tissues and body fluids in the form of liquids, solids, or powders comprising microspheres or microparticles of selected size ranges (column 4 lines 60-64).  The compositions can be administered to various mucosal surfaces of the body, including those of the oral/digestive tract, or the nasal and lung cavities (column 5 lines 4-6).  
Ni et al. teaches a composition for the sustained release of a physiologically active agent in an animal wherein the composition is in a dry form comprising one or more physiologically active agent in an amount that exerts a physiological response in the body of an animal and a pectin substance having a degree of methylation less than 30% (column 5 lines 43-53).  Ni et al. teaches that the dry composition for sustained release of the active agent is prepared by dissolving a mixture of a pectin substance and the active agent in a carrier to give a solution or dispersion and removing the volatile components in the carrier to give the dry composition (column 5 lines 56-64).  

Thus Ni et al. teaches a composition comprising a carrier which is an aloe pectin having a naturally reduced methoxyl content, i.e. less than 30% to less than 10% which is useful for providing controlled release of an active ingredient.
Ni et al. does not specifically exemplify an oral composition wherein the active ingredient is released in the oral cavity.
However, Ni et al. teaches that the compositions can be administered to various mucosal surfaces of the body, including those of the oral/digestive tract, or the nasal and lung cavities (column 5 lines 4-6).  Accordingly, prior to the effective filing date, it 
Claims 4 and 5 of the instant application are rendered obvious since Ni et al. teaches the use of an aloe pectin having a naturally reduced methoxyl content, i.e. less than 30% to less than 10% and thus the aloe pectin will have less than 45% or 25% of esterified carboxyl groups (methoxyl content i.e. carboxyl groups of sugar are esterified).  Claims 6, 7 and 13 of the instant application are rendered obvious since Ni et al. teaches the use of a biodegradable thickener such as celluloses including carboxymethylcellulose and hydroxyethylcellulose (column 19 lines 59-61).  Claims 9 and 16 are rendered obvious since Ni et al. teaches that pharmaceutically acceptable excipients may be used, including binders, fillers, or bulking agents, lubricants, flavoring agents and taste masking agents, wherein binders are used to generate a free-flowing powder, fillers are used to increase the powder bulk, and taste-masking agents are used to reduce the unpleasant taste of a medicine (column 16 lines 43-49).   With respect to claim 14 of the instant application, Ni et al. does not teach the addition of a tobacco material.  With respect to claim 15 of the instant application, Ni et al. teaches powdered formulations as well as liquid formulation which are necessarily capable of being enclosed in a pouch.  Thus claim 15 of the instant application is rendered obvious in view of the cited prior art teachings.

Claims 1-3, 6-13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhuang et al. U.S. Patent No. 8,863,755 B2 (Provided on IDS).
Claims 1-3, 6-13, 15 and 16 of the instant application claim an oral composition comprising a carrier comprising pectin with a reduced methoxyl content; and an active ingredient that is bound to the carrier and is releasable therefrom such that at least a portion of the active ingredient is controllably released in the oral cavity of the consumer.
Zhuang et al. teaches an oral tobacco pouch product providing controlled flavor release which includes a web containing a filling material wherein the filling material includes tobacco material and at least one hydrocolloid in an amount sufficient to retard the release of at least one tobacco flavor component from the tobacco material during use (abstract).  
Zhuang et al. teaches that the controlled flavor release of the oral tobacco pouch product is accomplished by adding at least one hydrocolloid to the filling material of the oral tobacco pouch product to modify the physical properties of the filling material and if desired, the filling material can also include flavorants and/or other additives (column 2 lines 41-48). The filling material is incorporated as a loose filling material within the oral tobacco pouch product (column 3 lines 1-2).
Exemplary tobacco materials can be made of cut or ground tobacco and can include flavorants, additives and/or humectants (column 4 lines 10-12). Examples of suitable types of tobacco materials that may be used include, but are not limited to, flue-cured tobacco, Burley tobacco, Maryland tobacco, Oriental tobacco, rare tobacco, 
Zhuang et al. teaches that the hydrocolloid acts to slowly release tobacco juices (and flavor components) from the oral tobacco pouch product over a period of time (column 5 lines 15-18). 
Zhuang et al. teaches that additives can also be added to the filling material and/or web of the oral tobacco pouch product wherein suitable additives include, without limitation, humectants, flavorants, sweeteners, acidity regulators and/or combinations thereof (column 5 lines 39-43). Humectants can be added to the tobacco material to help maintain the moisture levels in the oral tobacco pouch product and examples of humectants that can be used include, without limitation, glycerol and propylene glycol (column 5 lines 44-49). Humectants can also be provided for a preservative effect as 
Thus Zhuang et al. teaches an oral composition comprising a carrier comprising pectin and an active ingredient which is tobacco which comprises nicotine, wherein the tobacco is released from the pectin carrier in a controlled manner in the oral cavity.
Zhuang et al. does not specifically exemplify the use of reduced methoxyl content pectin.
However, Zhuang et al. specifically teaches the use of pectin as the hydrocolloid filling material and further specifically teaches that the hydrocolloid pectin can be selected from either high-methylated pectin or low-methylated pectin (claim 1).  Accordingly, prior to the effective filing date of the instant application, it would have been obvious to a person of ordinary skill in the art to select either high or low-methylated pectin for use in the formulation of Zhuang et al. with a reasonable expectation of similar success.  Thus selecting low-methylated pectin would have been prima facie obviousness since picking one of a finite number of known solutions to a known problem is prima facie obvious. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007). 
Claims 6-8 and 13 of the instant application are rendered obvious since Zhuang et al. teaches that combinations of suitable hydrocolloids selected from the group consisting of high-methylated pectin, low-methylated pectin, amidated pectin, hydroxyl methyl propyl cellulose, methyl cellulose, hydroxyl propyl cellulose, xanthan gum, agar, carrageenan, guar gum, alginate, carboxyl methyl cellulose, microcrystalline cellulose, starch, dextrin, maltodextrin, can be used in the formulations.  Thus combinations of low-methylated pectin and other cellulose materials including microcrystalline cellulose are contemplated by the teachings of Zhuang et al.  Claims 9-12 of the instant application are rendered obvious since Zhuang et al. teaches the use of flavorants such as essential oils which contain aldehydes, ketones terpenes, etc. as claimed, and moreover, Zhuang et al. teaches the use of ethyl vanillin as claimed in claim 12.
Thus the cited claims of the instant application are rendered obvious in view of the cited prior art teachings.

Conclusion
Claims 1-16 are rejected.  No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236. The examiner can normally be reached Monday-Friday 12:00 PM-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM